Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin, U.S. Patent Application Publication 2020/0413464 (hereinafter Faccin) in view of Faccin, U.S. Patent Application Publication 2018/0227743 (hereinafter Faccin 743)

As per claim 1, Faccin teaches the invention substantially as claimed for an information processing method, wherein the method comprises: 

receiving, by the policy control function network element, a second IP address of the user equipment from a session management function network element ([92][100], e.g., receiving, by the PCF, the SMF allocated IP address for the new UPF during a user plane relocation for the existing PDU session); and
associating, by the policy control function network element, the information about the first application with a PDU session corresponding to the second IP address ([92][102], e.g., retrieving from the PCF, policy rules for the existing PDU session associated with the allocated IP address of the new UPF using the PDU CAN session modification).

Although Faccin teaches receiving, by a policy control function network element, information about a first application, and associating the information about the first application with a packet data unit (PDU) session corresponding to a first internet protocol (IP) address of a user equipment, however, Faccin does not specifically teach receiving the information about a first application from an application function network element.  Faccin 743 teaches receiving, by a policy control function network element, information about a first application from an application function network element, and associating the information about the first application with a packet data unit (PDU) session corresponding to a first internet protocol (IP) address of a user equipment ([61], e.g., PCC rules based on information the PCF retrieved from an AF)



As per claim 2, Faccin and Faccin 743 teach the invention substantially as claimed in claim 1 above.  Faccin further teach wherein the receiving, by the policy control function network element, of the second IP address of the user equipment from the session management function network element comprises:
receiving, by the policy control function network element, a session establishment request from the session management function network element, wherein the session establishment request is used to establish the PDU session corresponding to the second IP address, the session establishment request carries the second IP address and first information ([9][91][92][102][108], e.g., SMF initiates a PDU-CAN session establishment towards the PCF, the SMF exchanges session information and retrieves policies for establishment of a second data session that includes a data session identification associated with the first session), and the first information is used to indicate that the PDU session corresponding to the second IP address is a reestablished PDU session ([92][106][107][108],e.g., exchange PDU-CAN session establishment or modification information with PCF for establishment of a session to a relocated UPF using an existing session; updating UPF related information in the PCF for user plane relocation).

As per claim 3, Faccin and Faccin 743 teach the invention substantially as claimed in claim 1 above.  Faccin further teach wherein the method further comprises: receiving, by the policy control function network element, a session modification request or a session deletion request from the session management function network element ([44][92][108], e.g., SMF initiates a PDU-CAN session modification towards the PCF), wherein the session modification request is used to modify the first IP address into the second IP address ([92], [97]-[102], e.g., the SMF exchanges session information and retrieves policies for session modification, update the PCF with new UPF information such as SMF 
reserving, by the policy control function network element, the information about the first application ([92], [97]-[102], e.g., update the PCF with new relocated UPF information using the existing PDU session (i.e., reserving the information about the existing session)).

As per claim 10, Faccin and Faccin 743 teach the invention substantially as claimed in claim 1 above.  Faccin further teach wherein the method further comprises:
receiving, by a session management function network element from the policy control
 function network element, a policy rule of a PDU session corresponding to the first IP address of the user equipment (Faccin [91][92], e.g., SMF exchange PDU-CAN session establishment information with PCF to get PCC rules for the PDU session); and
after establishing a PDU session corresponding to the second IP address of the user equipment or modifying the first IP address into the second IP address, associating, by the session management function network element, the policy rule with the PDU session corresponding to the second IP address (Faccin [92][93][102], e.g., SMF retrieve policies using PDU-CAN session modification communication and associating the retrieve policies with the PDU session/user plane relocation).

As per claim 11, Faccin and Faccin 743 teach the invention substantially as claimed in claim 10 above.  Faccin further teach wherein the method further comprises:
learning, by the session management function network element from the policy control function network element, that the policy rule can be reused after the first IP address changes ([92][102], e.g., SMF initiates a PDU-CAN session modification toward the PFC, and gets a PCC rules for the PDU session modification).

As per claim 12, Faccin and Faccin 743 teach the invention substantially as claimed in claim 10 above.  Faccin further teach wherein the method further comprises:
determining, by the session management function network element, that a data radio bearer (DRB) of the PDU session corresponding to the first IP address can be reserved after the first IP address changes ([79], e.g., SMF determine to maintain bearer/tunnel for communication with an access network node during establishment/modification of sessions); and
sending, by the session management function network element, first information to the user equipment, wherein the first information is used to indicate that the DRB of the PDU session corresponding to the first IP address can be reserved after the first IP address changes ([79][93]-[95][102][103], e.g., SMF determine to maintain bearer/tunnel for communication with an access network node during establishment/modification of sessions; SMF sending tunnel information to UE).

As per claim 13, Faccin and Faccin 743 teach the invention substantially as claimed in claim 12 above.  Faccin further teach wherein the method further comprises: sending, by the session management function network element to an access network device, identification information of the PDU session corresponding to the first IP address ([94][95][92][102]-[103], e.g., SMF sending different type of information corresponding to the existing PDU session) and identification information of the PDU session corresponding to the second IP address ([94][95][92][102]-[103], e.g., SMF sending different type of information corresponding to the session with the new allocated IP), wherein the PDU session corresponding to the second IP address is a PDU session obtained by reusing the DRB ([79][92][102]e.g., the PDU session corresponding to the allocated IP for the new UPF by maintaining the DRB/tunnel).

As per claim 16, Faccin teach the invention substantially as claimed for a policy control function network element (e.g., PCF 225, figs. 2-4), wherein the policy control function network element comprises:

a processor, configured to associate the information about the first application with a packet data unit (PDU) session corresponding to a first internet protocol (IP) address of user equipment ([87]-[92], e.g., receiving, by PCF, information for the new PDU session corresponding to the SMF allocated IP address for the new PDU session of a UE; exchanging PDU-CAN session establishment with PCF to get a PCC rules for the new PDU session);, wherein 
the transceiver is further configured to receive a second IP address of the user equipment from a session management function network element ([92][100], e.g., receiving, by the PCF, the SMF allocated IP address for the new UPF during a user plane relocation for the existing PDU session); and
the processor is further configured to associate the information about the first application with a PDU session corresponding to the second IP address ([92][102], e.g., retrieving from the PCF, policy rules for the existing PDU session associated with the allocated IP address of the new UPF using the PDU CAN session modification).

Although Faccin teaches receiving, by a policy control function network element, information about a first application, and associating the information about the first application with a packet data unit (PDU) session corresponding to a first internet protocol (IP) address of a user equipment, however, Faccin does not specifically teach that the information about a first application from an application function network element.  Faccin 743 teaches receiving, by a policy control function network element, information about a first application from an application function network element, and associating the information about the first application with a packet data unit (PDU) session corresponding to a first internet protocol (IP) address of a user equipment ([61], e.g., PCC rules based on information the PCF retrieved from an AF)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Faccin 743’s teaching with Faccin’s system in order to allow the PCF in Faccin’s system to create and deploy accurate or updated policies for user equipment relocation.   

As per claim 17, Faccin and Faccin 743 teach the invention substantially as claimed in claim 16 above.  Faccin further teach wherein the transceiver is configured to:
receive a session establishment request from the session management function network element, wherein the session establishment request is used to establish the PDU session corresponding to the second IP address, the session establishment request carries the second IP address and first information ([9][91][92][102][108], e.g., SMF initiates a PDU-CAN session establishment towards the PCF, the SMF exchanges session information and retrieves policies for establishment of a second data session that includes a data session identification associated with the first session), and the first information is used to indicate that the PDU session corresponding to the second IP address is a reestablished PDU session ([92][106][107][108],e.g., exchange PDU-CAN session establishment or modification information with PCF for establishment of a session to a relocated UPF using an existing session; updating UPF related information in the PCF for user plane relocation).

As per claim 18, Faccin and Faccin 743 teach the invention substantially as claimed in claim 16 above.  Faccin further teach wherein the transceiver is further configured to receive a session modification request or a session deletion request from the session management function network element ([44][92][108], e.g., SMF initiates a PDU-CAN session modification towards the PCF), the session modification request is used to modify the first IP address into the second IP address ([92], [97]-[102], e.g., the SMF exchanges session information and retrieves policies for session modification, update the PCF with new UPF information such as SMF allocated IP address for the new relocated UPF (i.e., modify the policy for existing session corresponding to the old UPF (i.e., old IP address ) to the new UPF (i.e., 
the processor is further configured to reserve the information about the first application ([92], [97]-[102], e.g., update the PCF with new relocated UPF information using the existing PDU session (i.e., reserving the information about the existing session)).

Claims 4, 6-7, 9, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin and Faccin 743 in view of Youn et al, U.S. Patent Application Publication 2020/0145953 (hereinafter Youn).

As per claim 4, Faccin and Faccin 743 teach the invention substantially as claimed in claim 1 above.  Although Faccin further teach wherein the method further comprises: learning, by the policy control function network element from the application function network element, that the information about the first application can be reused after the first IP address changes ([92], [97]-[102], e.g., the SMF exchanges session information and retrieves policies for session modification, update the PCF with new UPF information such as SMF allocated IP address for the new relocated UPF (i.e., modify the policy for existing session corresponding to the old UPF (i.e., old IP address ) to the new UPF (i.e., new IP address)), however, Faccin and Faccin 743 do not specifically teach flow description information.  Youn teaches wherein the information about the first application comprises flow description information of the first application ([157][384][386][407], e.g., PCF receiving information about a packet flow from an application server; PDU session information includes QoS Flow ID used to identify a QoS flow within a PDU session; QoS flows controlled by an SMF upon PDU session setup or QoS Flow establishment/modification).



As per claim 6, Faccin, Faccin 743 and Youn teach the invention substantially as claimed in claim 4 above.  Faccin further teach wherein the learning, by the policy control function network element from the application function network element, that the information about the first application can be reused after the first IP address changes ([92], [97]-[102] e.g., the SMF exchanges session information and retrieves policies for session modification, update the PCF with new UPF information) comprises that: 
the information about the first application comprises indication information, and the indication information is used to indicate that the information about the first application can be reused after the first IP address changes ([92][106][107], e.g., session modification information including an existing PDU session ID/indication of a PDU session re-establishment; [88][92][102][111], e.g., session/user plane modification information including a PDU session ID/indication of a PDU session for user plane relocation; updating the PCF with new UPF information).

As per claim 7, Faccin and Faccin 743 teach the invention substantially as claimed in claim 1 above.  Although Faccin and Faccin 743 further teach wherein the method further comprises:
sending, by the application function network element, the information about the first application to the policy control function network element (Faccin ([87]-[92], e.g., receiving, by PCF, information for the new PDU session corresponding to the SMF allocated IP address for the new PDU session of a UE; exchanging PDU-CAN session establishment with PCF to get a PCC rules for the new PDU session; Faccin 743, ([61], e.g., PCC rules based on information the PCF retrieved from an AF); and
indicating, by the application function network element to the policy control function network element, that the information about the first application can be reused after the first IP address of user 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Youn’s teaching with Faccin and Faccin 743 system in order to allow the SMF in Faccin and Faccin 743 system to provide and manage quality of services for a PDU session, thus enhancing the quality of the services in Faccin and Faccin 743 system.

As per claim 9, Faccin, Faccin 743 and Youn teach the invention substantially as claimed in claim 7 above.  Faccin and Faccin 743 further teach wherein the indicating, by the application function network element to the policy function network element, that the information about the first application can be reused after the first IP address changes (Faccin, [92], [97]-[102] e.g., the SMF exchanges session information and retrieves policies for session modification, update the PCF with new UPF information; [106][107], e.g., session modification information including an existing PDU session ID/indication of a PDU session re-establishment; Faccin 743, ([61], e.g., PCC rules based on information the PCF retrieved from an AF) comprises that:


As per claim 14, Faccin and Faccin 743 teach the invention substantially as claimed in claim 10 above.  Although Faccin further teach determining, by the session management function network element, that the DRB can be reserved after the first IP address changes ([79][93]-[95][102][103], e.g., SMF determine to maintain bearer/tunnel for communication with an access network node during establishment/modification of sessions); and
sending, by the session management function network element, second information to the user equipment, wherein the second information is used to indicate that the DRB can be reserved after the first IP address changes([79][93]-[95][102][103], e.g., SMF determine to maintain bearer/tunnel for communication with an access network node during establishment/modification of sessions; SMF sending tunnel information to UE), however, Faccin and Faccin 743 do not specifically teach flow identifier of a first flow.  Youn teaches comprising: obtaining, by the session management function network element, a flow identifier of a first flow in the PDU session corresponding to the first IP address ([384][386][407], e.g., SMF allocates a QFI to a new QoS flow from information provided by the PCF), and sending the flow identifier to an access network device, wherein the flow identifier is used to associate a DRB corresponding to the first flow ([384][386][407], e.g., SMF provide AN with QFI along with QoS profile; QFI is used to associate with user plane traffic (i.e., DRB)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Youn’s teaching with Faccin and Faccin 743 system in order to allow the 

As per claim 15, Faccin, Faccin 743 and Youn teach the invention substantially as claimed in claim 14 above. Faccin and Youn further teach wherein the method further comprises: sending, by the session management function network element to the access network device, a flow identifier of each flow in the PDU session corresponding to the second IP address; or sending, by the session management function network element to the access network device, a flow identifier of a second flow in the PDU session corresponding to the second IP address and the flow identifier of the first flow, wherein the second flow is a flow obtained by reusing the DRB (Faccin [79][94][95][92][102]-[103], e.g., SMF sending to AN different type of information corresponding to the session with the new allocated IP for the new UPF associated with a  DRB/tunnel; Youn ([][384][386][407], e.g., SMF provide AN with QFI along with QoS profile; QFI is used to associate with user plane traffic (i.e., DRB)).

As per claim 19, Faccin and Faccin 743 teach the invention substantially as claimed in claim 16 above.  Although Faccin further teach the processor is further configured to learn, from the application function network element, that the information about the first application can be reused after the first IP address changes ([92], [97]-[102], e.g., the SMF exchanges session information and retrieves policies for session modification, update the PCF with new UPF information such as SMF allocated IP address for the new relocated UPF (i.e., modify the policy for existing session corresponding to the old UPF (i.e., old IP address ) to the new UPF (i.e., new IP address)), however, Faccin and Faccin 743 do not specifically teach flow description information.  Youn teaches wherein the information about the first application comprises flow description information of the first application ([157][384][386][407], e.g., PCF receiving information about a packet flow from an application server; PDU session information includes QoS Flow ID used to identify a QoS flow within a PDU session; QoS flows controlled by an SMF upon PDU session setup or QoS Flow establishment/modification).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Youn’s teaching with Faccin and Faccin 743 system in order to allow the SMF in Faccin and Faccin 743 system to provide and manage quality of services for a PDU session, thus enhancing the quality of the services in Faccin and Faccin 743 system.

As per claim 20, Faccin, Faccin 743 and Youn teach the invention substantially as claimed in claim 19 above.  Faccin further teach wherein the processor is configured to:
when the information about the first application does not comprise the first IP address, learn that the information about the first application can be reused after the first IP address changes; or,
when the information about the first application comprises indication information, learn that the information about the first application can be reused after the first IP address changes, and the indication information is used to indicate that the information about the first application can be reused after the first IP address changes (([92], [97]-[102] e.g., the SMF exchanges session information and retrieves policies for session modification, update the PCF with new UPF information; [92][106][107], e.g., session modification information including an existing PDU session ID/indication of a PDU session re-establishment; [88][92][102][111], e.g., session/user plane modification information including a PDU session ID/indication of a PDU session for user plane relocation; updating the PCF with new UPF information).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin, Faccin 743 and Youn in view of Lee et al, U.S. Patent Application Publication 2020/0336949 (hereinafter Lee)

As per claim 5, Faccin, Faccin 743 and Youn teach the invention substantially as claimed in claim 4 above.  Although Faccin teach wherein the learning, by the policy control function network element from the application function network element, that the information about the first application can be 
the information about the first application does not comprise the first IP address ([53][54], e.g., transmit only the new allocated IP address, not the existing IP for updating rules/PDU session modification during UPF relocation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s teaching with Faccin, Faccin 743 and Youn’s system in order to allow the PCF in Faccin, Faccin 743 and Youn’s system to generate policies for UPF relocation to minimize a service interruption time when performing UPF relocation for a session ([8]).  

As per claim 8, Faccin, Faccin 743 and Youn teach the invention substantially as claimed in claim 7 above.  Although Faccin and Faccin 743 further teach wherein the indicating, by the application function network element to the policy function network element, that the information about the first application can be reused after the first IP address changes (Faccin, [92], [97]-[102] e.g., the SMF exchanges session information and retrieves policies for session modification, update the PCF with new UPF information; [106][107], e.g., session modification information including an existing PDU session ID/indication of a PDU session re-establishment; Faccin, [88][92][102][111], e.g., session/user plane modification information including a PDU session ID/indication of a PDU session for user plane relocation; updating the PCF with new UPF information; Faccin 743, ([61], e.g., PCC rules based on information the PCF retrieved from an AF), however, Faccin, Faccin 743 and Youn do not specifically teach the information about the first application does not comprise the first IP address. Lee teaches indicating that the information about the first application can be reused after the first IP address change 
the information about the first application does not comprise the first IP address ([53][54], e.g., transmit only the new allocated IP address, not the existing IP for updating rules/PDU session modification during UPF relocation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s teaching with Faccin, Faccin 743 and Youn’s system in order to allow the PCF in Faccin, Faccin 743 and Youn’s system to generate policies for UPF relocation to minimize a service interruption time when performing UPF relocation for a session ([8]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR


/PHILIP C LEE/Primary Examiner, Art Unit 2454